Citation Nr: 0009691	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-28 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for a left knee 
disability, status post partial medial meniscectomy, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to April 
1984.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The Board notes that it previously 
remanded this matter to the RO for additional evidentiary 
development in June 1999, and that the action requested in 
the Board's remand has been accomplished to the extent 
possible.  The case is now ready for appellate consideration.

A review of the record reveals that in an August 1997 
substantive appeal (Form 9), the veteran indicated that he 
desired a travel Board hearing at the local RO.  A letter 
notifying the veteran that a travel Board hearing was 
scheduled in April 1999 was mailed to his last known address, 
and was not returned to the RO as undeliverable.  A 
handwritten note in the claims folder indicates that the 
veteran failed to appear for his travel Board hearing.  

The Board notes that it is the obligation of the appellant to 
keep VA informed of his whereabouts, and VA is not obligated 
to "turn up heaven and earth" to find him.  Hyson v. Brown, 
5 Vet. App. 262 (1993). The "duty to assist" is not a one 
way street, and the veteran can not stand idle when the duty 
is invoked by failing to provide important information or 
otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 
(1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In 
view of the foregoing, the case will be processed as though 
the veteran's travel Board hearing request has been 
withdrawn.  38 C.F.R. § 20.704(d) (1999).


FINDING OF FACT

The veteran failed to report for several VA examinations 
which were scheduled in connection with his claim for an 
increased disability rating for a left knee disability, 
status post partial medial meniscectomy.  Good cause for his 
failure to report for these scheduled examinations is not 
shown.


CONCLUSION OF LAW

The claim of entitlement to an increased evaluation, in 
excess of 10 percent, for a left knee disability, status post 
partial medial meniscectomy, is denied for failure to report 
for scheduled VA examinations.  38 C.F.R. § 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).

The regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655(a) and (b) 
(1999).  When the claimant fails to report for an examination 
scheduled in conjunction with a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b) (1999).

Historically, a December 1994 rating decision granted service 
connection for a left knee disability, and assigned a 
noncompensable evaluation.  That decision was based on 
service medical records reflecting that the veteran underwent 
a partial medial meniscectomy of the left knee in September 
1983.  

Private medical records show treatment for various 
complaints, including the veteran's service-connected left 
knee disability, from April 1994 to January 1995.

In January 1996, the veteran sought an increased evaluation 
of his service-connected left knee disability.

An April 1996 rating decision denied the veteran's claim of 
entitlement to a compensable evaluation for his left knee 
disability.  The veteran filed a notice of disagreement (NOD) 
with this decision in April 1997.  

A May 1997 VA examination request listed the veteran's 
address as 1518 1/2 Andrews, Houston, TX 77019.  A computer-
generated report, dated later that month, indicates that the 
veteran failed to appear for the scheduled examination.  

The veteran submitted a substantive appeal (Form 9) in August 
1997, perfecting his appeal.  Therein, he reported that his 
new address was 1519 Robin St., Houston, TX 77019.  

The record reflects that a VA joints examination was canceled 
in December 1997 because the veteran failed to report.  

In February 1998 correspondence, the veteran informed the RO 
that he underwent a magnetic resonance imaging (MRI) study of 
his left knee the previous month, and indicated that an 
appointment with a specialist was scheduled in April 1998.  
He reported that his current address was 1518 1/2 Andrews, 
Houston, TX 77019.  

Consequently, the RO scheduled several VA examinations in an 
attempt to assess the severity of the veteran's left knee 
disability.  An April 1998 computer-generated report from the 
VA Medical Center (VAMC) notes that the veteran failed to 
appear for VA examinations scheduled on March 19, 1998, April 
3, 1998, and April 6, 1998.  

In an August 1998 supplemental statement of the case, the RO 
noted the veteran's failure to report for the above-mentioned 
VA examinations, and related that evidence from these 
examinations which might have been material to the outcome of 
the claim could therefore not be considered.  The RO denied 
the claim on this basis, and also on the basis that an 
increase in evaluation was not warranted based on the 
evidence of record.  

In an unrelated claim, dated later that month, the veteran 
confirmed that his address was 1518 1/2 Andrews, Houston, TX 
77019.

In March 1999 correspondence, the RO notified the veteran 
that his travel Board hearing was scheduled in April 1999.  A 
hand written note indicates the veteran failed to appear for 
this hearing.

In May 1999 correspondence, the veteran reported that his new 
address was 2310 Austin Street, Houston, TX 77004.

The Board remanded the case to the RO for additional 
development in June 1999.  Therein, the Board explained that 
while the August 1998 supplemental statement of the case 
noted the veteran's failure to report for three VA 
examinations, it did not specifically advise the veteran that 
when a claim for increase is pending and the appellant 
without good cause fails to report for a scheduled 
examination, the governing regulation provides that the claim 
shall be denied.  38 C.F.R. § 3.655 (1997); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  Consequently, the Board 
found that the veteran should be expressly advised of this 
regulatory provision, and afforded the opportunity to provide 
a statement regarding the reason or reasons why he failed to 
report for the scheduled VA examinations.

In July 1999 correspondence, the RO requested that the 
veteran explain his failure to report for the scheduled VA 
examinations.  This letter was mailed to the veteran's 
current address at 2310 Austin Street, Houston, TX 77004.  
The veteran failed to respond to this request.  

A December 1999 supplemental statement of the case notes that 
as the veteran did not respond to the RO's July 1999 
correspondence, "good cause" had not be shown for his 
failure to report for the scheduled VA examinations.  The 
veteran was provided a copy of 38 C.F.R. § 3.655(b).

Analysis

Generally, when a claimant submits a well-grounded claim, the 
VA must exercise its duty to assist by conducting a thorough 
and contemporaneous medical examination.  38 C.F.R. § 3.326 
(1998); Schroeder v. Brown, 6 Vet. App. 220 (1994).  In turn, 
it is incumbent upon the veteran to submit to examination if 
he is applying for, or in receipt of, compensation.  Dusek v. 
Derwinski, 2 Vet. App. 519, 522 (1992).  The RO offered the 
veteran an opportunity to support his claim of an increased 
evaluation with several examinations with respect to which he 
did not report, and the Board finds no further VA obligation 
in connection with this appeal.  Wamhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duty to assist the veteran is not 
a one-way street; he also has an obligation to assist in the 
adjudication of his claim.  Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991). 

In February 1998, the veteran indicated that his left knee 
disability had increased in severity.  Consequently, the RO 
scheduled VA examinations in March and April 1998, in an 
attempt to assess the severity of his service-connected 
disability, but he failed to report.  The record reflects 
that the RO notified the veteran of these examinations at the 
address provided by him in February 1998.  He subsequently 
confirmed that this was his current address in August 1998.  
The RO's efforts in this regard are well documented 
throughout the claims folder. Therefore, the Board must find 
that the veteran was properly notified of the scheduled 
examinations at the appropriate address.  It is noted that 
there is currently no contention that the veteran did not 
receive adequate notice. 

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994)(citing Ashley v. 
Derwinski, 2 Vet. App. 62 (1992)).  Notification for VA 
purposes is a written notice sent to the veteran's address of 
record.  38 C.F.R. § 3.1(q)(1999).

In Hyson v. Brown, 5 Vet. App. 262 (1993), the Court found 
that, when it was apparent from a review of the claims folder 
that a veteran had multiple addresses on file, it was 
incumbent upon the RO that notice was sent to the veteran's 
"last address of record."  In Wamhoff v. Brown, 8 Vet. App. 
517 (1996), the Court found that notice of required VA 
examinations mailed to the veteran's sole address on file was 
sufficient to trigger the veteran's duty to appear for such 
examinations, although the evidence in that case later 
revealed that the veteran did not receive such notification 
because he was not in fact residing at that address.  

The Court has held that in the normal course of events, it is 
the burden of the appellant to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
VA to "turn up heaven and earth" to find him.  Hyson, 5 
Vet. App. at 265.  The failure of a claimant to advise VA of 
his correct address is not one of the circumstances 
identified in 38 C.F.R. § 3.655 as "good cause" for the 
failure to report for examination, and Hyson would appear to 
indicate that it could not be a "good cause."  Further, 
when provided the opportunity in July 1999 to show "good 
cause" for his failure to report for the scheduled 
examination, the veteran did not respond.

Consequently, based on the above, the Board finds that the 
scheduled VA examinations were necessary for the purposes of 
evaluating the veteran's claim, and that his failure to 
report and cooperate with the scheduled examinations is 
without good cause, and requires the denial of his claim.  38 
C.F.R. § 3.655.


ORDER

A rating in excess of 10 percent is not warranted for a left 
knee disability, status post partial medial meniscectomy.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

